Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 1 of 96




                                                         Exhibit A - 1
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 2 of 96




                                                         Exhibit A - 2
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 3 of 96




                                                         Exhibit A - 3
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 4 of 96




                                                         Exhibit A - 4
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 5 of 96




                                                         Exhibit A - 5
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 6 of 96




                                                         Exhibit A - 6
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 7 of 96




                                                         Exhibit A - 7
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 8 of 96




                                                         Exhibit A - 8
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 9 of 96




                                                         Exhibit A - 9
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 10 of 96




                                                        Exhibit A - 10
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 11 of 96




                                                        Exhibit A - 11
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 12 of 96




                                                        Exhibit A - 12
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 13 of 96




                                                        Exhibit A - 13
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 14 of 96




                                                        Exhibit A - 14
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 15 of 96




                                                        Exhibit A - 15
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 16 of 96




                                                        Exhibit A - 16
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 17 of 96




                                                        Exhibit A - 17
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 18 of 96




                                                        Exhibit A - 18
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 19 of 96




                                                        Exhibit A - 19
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 20 of 96




                                                        Exhibit A - 20
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 21 of 96




                                                        Exhibit A - 21
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 22 of 96




                                                        Exhibit A - 22
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 23 of 96




                                                        Exhibit A - 23
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 24 of 96




                                                        Exhibit A - 24
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 25 of 96




                                                        Exhibit A - 25
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 26 of 96




                                                        Exhibit A - 26
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 27 of 96




                                                        Exhibit A - 27
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 28 of 96




                                                        Exhibit A - 28
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 29 of 96




                                                        Exhibit A - 29
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 30 of 96




                                                        Exhibit A - 30
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 31 of 96




                                                        Exhibit A - 31
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 32 of 96




                                                        Exhibit A - 32
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 33 of 96




                                                        Exhibit A - 33
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 34 of 96




                                                        Exhibit A - 34
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 35 of 96




                                                        Exhibit A - 35
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 36 of 96




                                                        Exhibit A - 36
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 37 of 96




                                                        Exhibit A - 37
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 38 of 96




                                                        Exhibit A - 38
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 39 of 96




                                                        Exhibit A - 39
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 40 of 96




                                                        Exhibit A - 40
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 41 of 96




                                                        Exhibit A - 41
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 42 of 96




                                                        Exhibit A - 42
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 43 of 96




                                                        Exhibit A - 43
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 44 of 96




                                                        Exhibit A - 44
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 45 of 96




                                                        Exhibit A - 45
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 46 of 96




                                                        Exhibit A - 46
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 47 of 96




                                                        Exhibit A - 47
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 48 of 96




                                                        Exhibit A - 48
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 49 of 96




                                                        Exhibit A - 49
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 50 of 96




                                                        Exhibit A - 50
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 51 of 96




                                                        Exhibit A - 51
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 52 of 96




                                                        Exhibit A - 52
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 53 of 96




                                                        Exhibit A - 53
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 54 of 96




                                                        Exhibit A - 54
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 55 of 96




                                                        Exhibit A - 55
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 56 of 96




                                                        Exhibit A - 56
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 57 of 96




                                                        Exhibit A - 57
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 58 of 96




                                                        Exhibit A - 58
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 59 of 96




                                                        Exhibit A - 59
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 60 of 96




                                                        Exhibit A - 60
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 61 of 96




                                                        Exhibit A - 61
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 62 of 96




                                                        Exhibit A - 62
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 63 of 96




                                                        Exhibit A - 63
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 64 of 96




                                                        Exhibit A - 64
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 65 of 96




                                                        Exhibit A - 65
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 66 of 96




                                                        Exhibit A - 66
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 67 of 96




                                                        Exhibit A - 67
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 68 of 96




                                                        Exhibit A - 68
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 69 of 96




                                                        Exhibit A - 69
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 70 of 96




                                                        Exhibit A - 70
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 71 of 96




                                                        Exhibit A - 71
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 72 of 96




                                                        Exhibit A - 72
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 73 of 96




                                                        Exhibit A - 73
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 74 of 96




                                                        Exhibit A - 74
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 75 of 96




                                                        Exhibit A - 75
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 76 of 96




                                                        Exhibit A - 76
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 77 of 96




                                                        Exhibit A - 77
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 78 of 96




                                                        Exhibit A - 78
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 79 of 96




                                                        Exhibit A - 79
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 80 of 96




                                                        Exhibit A - 80
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 81 of 96




                                                        Exhibit A - 81
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 82 of 96




                                                        Exhibit A - 82
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 83 of 96




                                                        Exhibit A - 83
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 84 of 96




                                                        Exhibit A - 84
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 85 of 96




                                                        Exhibit A - 85
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 86 of 96




                                                        Exhibit A - 86
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 87 of 96




                                                        Exhibit A - 87
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 88 of 96




                                                        Exhibit A - 88
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 89 of 96




                                                        Exhibit A - 89
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 90 of 96




                                                        Exhibit A - 90
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 91 of 96




                                                        Exhibit A - 91
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 92 of 96




                                                        Exhibit A - 92
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 93 of 96




                                                        Exhibit A - 93
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 94 of 96




                                                        Exhibit A - 94
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 95 of 96




                                                        Exhibit A - 95
Case 8:20-cv-00161-PWG Document 25-1 Filed 10/21/20 Page 96 of 96




                                                        Exhibit A - 96
